Case: 09-10334     Document: 00511149729          Page: 1    Date Filed: 06/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2010
                                     No. 09-10334
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

VICTOR RUIZ HERNANDEZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:06-CR-192-7


Before JOLLY, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Victor Ruiz Hernandez has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967).          Hernandez has filed a response.                The record is
insufficiently developed to allow consideration at this time of Hernandez’s claim
of ineffective assistance of counsel; such a claim generally “cannot be resolved
on direct appeal when the claim has not been raised before the district court
since no opportunity existed to develop the record on the merits of the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10334   Document: 00511149729 Page: 2        Date Filed: 06/22/2010
                                No. 09-10334

allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted). Our independent review of the
record, counsel’s brief, and Hernandez’s response discloses no nonfrivolous issue
for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5 TH C IR. R. 42.2.
      Hernandez’s motion for appointment of substitute counsel is DENIED.




                                       2